


110 HR 2748 IH: To amend the Internal Revenue Code of 1986 to allow the

U.S. House of Representatives
2007-06-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2748
		IN THE HOUSE OF REPRESENTATIVES
		
			June 15, 2007
			Mr. Frelinghuysen
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow the
		  alternative motor vehicle personal credit against the alternative minimum
		  tax.
	
	
		1.Alternative motor vehicle
			 personal credit allowed against alternative minimum tax
			(a)In
			 generalParagraph (2) of section 30B(g) of the Internal Revenue
			 Code of 1986 (relating to application with other credits) is amended to read as
			 follows:
				
					(2)Personal
				creditThe credit allowed under subsection (a) (after the
				application of paragraph (1)) for any taxable year shall not exceed the excess
				(if any) of—
						(A)the sum of the
				regular tax liability (as defined in section 26(b)) plus the tax imposed by
				section 55, over
						(B)the sum of the credits allowable under this
				part (other than subpart C, subpart H, and this section).
						.
			(b)Conforming
			 amendmentSubparagraph (A) of section 30C(d)(2) of such Code is
			 amended by striking sections 27, 30, and 30B and inserting
			 sections 27 and 30.
			(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2006.
			
